DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 June 0222 has been entered subsequent the Request for Continued Examination filed 22 June 2022.

Allowable Subject Matter
Claims 1-7, 9-11, 13-15, and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art.  
Regarding claim 1, the subject matter not found was a wearable cardioverter defibrillator comprising a processor coupled to electrodes to store data corresponding to event markers and analyze stored event marker data to determine a number of alarms that have occurred, wherein the stored event marker data is transmitted to a remote device and includes noise data from an ECG signal to detect dry skin contact as well as respiration data to detect a lead-off condition based on the ECG and respiration data being in synch, in combination with the other remaining limitations in the claim.
Regarding claim 17, the subject matter not found was, mutatis mutandis, a non-transitory computer-readable media comprising instructions for the processor to perform the above operations wherein the stored event marker data is transmitted to a remote device and includes noise data from an ECG signal to detect dry skin contact as well as respiration data to detect a lead-off condition based on the ECG and respiration data being in synch, in combination with the other remaining limitations in the claim.
Regarding claim 19, the subject matter not found was, mutatis mutandis, a method of providing such a wearable cardioverter defibrillator having the features described above, in combination with the other remaining steps in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
3 August 2022